DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
Response to Amendment
In response to the amendment received September 6, 2022:
Claims 1 and 4-11 are pending.
The declaration under 37 CFR 1.132 filed September 6, 2022 is insufficient to overcome the rejection of claims 1 and 4-11 based upon KR 10-2016-0081395 (Kim et al.) as set forth in the last Office action because:  the data provided does not show unexpected results of the claimed invention. See the response to arguments section below for full response to the declaration.
The core of the previous prior art rejection is maintained with slight changes made in light of the amendment.  (Note: KR 10-2016-0081395, previously referred to as “Lee et al.” is now referred to as “Kim et al.”  The new reference better describes the document by using the first inventor listed.  The only change is the reference; the scope of the rejection is the same (barring changes made in light of the amendment).)  A new prior art reference is relied upon to render obvious claim language that has been narrowed down.
All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0081395 (Kim et al.).
	As to claim 1, Kim et al. teach an electrolyte for a lithium battery, the electrolyte comprising: a non-aqueous organic solvent; and a lithium salt comprising lithium hexafluoro phosphate (LiPF6), lithium bis(fluorosulfonyl) imide (LiFSI) (formula 1, where Rf1 and Rf2 are F – formula 1, para 0014), and lithiumtetrafluoroborate (LiBF4) (para 0043), wherein based on 1 mole (mol) of LiPF6, the amount of LiFSI is in a range of about 0.01 mol to about 1.2 mol, and the amount of LiBF4 is in a range of about 0.05 mol to about 0.7 mol (note: mol ratios of LiPF6 and LiFSI can be found in para 0064 (10-90 mol% of LiFSI of the total of LiFSI and FiPF6, while the amount of LiBF4 0.01-1.5 weight % by weight of the electrolyte (para 0071).)
	Although the amounts taught by Kim et al. are not presented in the same manner as the claimed invention, and overlapping range would exist.  For example:
At 15% LiFSI/(LiFSI+LiPF6): 1 mol of LiPF6 would require the presence of 0.18 mol LiFSI (fits both prior art (para 0064) and claimed invention).
Regarding LiBF4 , in para 0094, ethylene carbonate (density is 1.32 g/cc) and ethylmethyl carbonate (density is 0.997 g/cc) are used as the mixed solvent.  Using 1 g/cc (1000 g/L) as an approximate density (for ease of calculation), and 0.25% of LiBF4 (93.746 g/mol) (at neither the upper nor lower limit of the range in the prior art, which indicates that approximation encompassed what is within the art), the amount of moles for a 1 L solution basis is 0.265 mol LiBF4.  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I).   
 	Additionally, at the very least the molar ratios/amounts of the salts added would be the discovery of workable ranges/optimization of result effective variables (which is obvious, see MPEP 2144.05(II)(A) and  MPEP 2144.05(II)(B)).  Kim et al. sets forth that LiFSI provides better chemically stability, LiFP6 provides better ionic conductivity; and LiBF4 is added for form an SEI film (too much lowers ion conductivity, while too little would result in consumption during initial operation and lead to lifetime deterioration) (para 0044, 0065, 0069, 0070-0072).  Thus, the relative amounts of LiFSI, LiPF6, and LiBF4 are result effective variables in regards to forming a chemically stable electrolyte that has high ion conductivity as well as provides a sufficient SEI layer.
	As to claim 4, Kim et al. renders obvious a total concentration of the lithium salt in the electrolyte is in a range of about 0.9 M to about 1.8 M (0.1-1.5M of LiFSI and LiPF6, wherein 0.5M and 1.5M has been exemplified (para 0067, 0094, 0096); additionally 0.01-2% weight of LiBF4 is added (para 0071), which would result in an overlapping amount).  In the sample calculation for the rejection to claim 1 (fitting the teaching of Kim et al.), 1 mol of LiPF6, 0.11 mol of LiFSI, and 0.53 mol LiBF4 is added – 1.64M solution (overlapping ranges are obvious; see MPEP §2144.05(I)).  Additionally, at the very least molar amounts of the salts added added would be the discovery of workable ranges/optimization of result effective variables (which is obvious, see MPEP 2144.05(II)(A) and  MPEP 2144.05(II)(B)).  Kim et al. sets forth that if the concentration of LiFSI and LiFP6 is too low, the effect of improving the low-temperature output and high-temperature cycle characteristics is insignificant, and when it is too high, swelling may occur due to side reactions (para 0067); regarding the amount of LiBF4, it must be added in an amount to form a sufficient SEI layer formation (such that ion conductivity is maintained, and such that the material would not be consumed during initial operation, which leads to lifetime deterioration) (para 0070-0072).
	As to claim 8, Kim et al. teach including as an additive a fluoro carbonate compound that is selected from fluoroethylene carbonate (FEC), 4,5-difluoroethylenecarbonate, 4,4-difluoroethylenecarbonate, 4,4,5- trifluoroethylenecarbonate, 4,4,5,5-tetrafluoroethylenecarbonate, 4-fluoro-5- methylethylenecarbonate, 4-fluoro-4-methylethylenecarbonate, 4,5-difluoro-4- methylethylenecarbonate, 4,4,5-trifluoro-5-methylethylenecarbonate, trifluoromethylethylenecarbonate, and a combination thereof (FEC; para 0073).
	As to claim 9, Kim et al. teach further comprising at least one additive selected from the group consisting of tris(trimethylsilyl)phosphate (TMSPa), lithium difluorooxalatoborate (LiFOB), vinyleneAttorney Docket No. 302/1804_00 -31 - carbonate (VC), propanesultone (PS), succinonitrile (SN), LiBF4, a silane compound having a functional group capable of forming a siloxane bond, and a silazane compound (lithium oxalyldifluoroborate (LiODFB) (seen to be the same as LiFOB, as only the oxal and difluoro have been placed differently) and propenesultone (seen to be a slight mistranslation in the machine translation, and seen to be PS, as a propene version of a sultone would not have the correct charge balance for a stable compound)).
	As to claim 10, Kim et al. teach the electrolyte of claim 1 (see the rejection to claim 1 for details, incorporated herein but not reiterated herein for brevity’s sake).  Additionally, Kim et al. teach a cathode, an anode, and an electrolyte disposed between the cathode and the anode (claim 8; example 1, para 0089-0094).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., as applied to claim 1 above, and further in view of US 2009/0053612 (Ihara et al.). 
	As to claim 5, Ihara et al. teach of adding a sulfone of:

    PNG
    media_image1.png
    104
    480
    media_image1.png
    Greyscale

Wherein R1 is a carbon-carbon unsaturated bond or a derivative thereof (para 0164).  Specific examples include chemical formula 50(2) (ethene sulfonyl fluoride) and chemical formula 50(3) (2-propene-1-sulfonyl fluoride) (para 0173).  (Lee’s formula fits the claimed sulfone compound represented by Formula 1 wherein, in Formula 1, at least one of R1, and R2 is a fluorine atom or a C1-C12 chain hydrocarbon group substituted with a fluorine atom, and the other one of R, and R2 is a hydrogen atom or an unsubstituted C1-C12 chain hydrocarbon group.  The motivation for adding chemical formula 49, specifically in 0.01-5 wt% is to obtain high chemical stability of the electrolyte while maintaining the main electrical performance of the electrochemical device (para 0174).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to add 0.01-5 wt% of chemical formula 49 (sulfone compound that overlaps claimed formula 1) (as taught by Ihara et al., and applied to the electrolyte of Kim et al.) in order to obtain high chemical stability of the electrolyte while maintaining the main electrical performance of the electrochemical device.
	As to claim 6, the combination renders the limitation obvious, as Ihara et al., relied upon to render obvious the inclusion of a sulfone teaches chemical formula 50(2) (ethene sulfonyl fluoride) and chemical formula 50(3) (2-propene-1-sulfonyl fluoride) (para 0173) (claimed list: methanesulfonyl fluoride, ethanesulfonyl fluoride, propanesulfonyl fluoride, 2-propanesulfonyl fluoride, butanesulfonyl fluoride, 2- butane sulfonyl fluoride, hexanesulfonyl fluoride, octanesulfonyl fluoride, decanesulfonyl fluoride, dodecanesulfonyl fluoride, cyclohexanesulfonyl fluoride, trifluoromethanesulfonyl fluoride, perfluoroethanesulfonyl fluoride, perfluoropropanesulfonyl fluoride, perfluorobutanesulfonyl fluoride, ethenesulfonyl fluoride, 1-propene-1-sulfonyl fluoride, 2-propene-1-sulfonyl fluoride, 2-methoxy- ethanesulfonyl fluoride, 2-ethoxy-ethanesulfonyl fluoride, or a combination thereof).  The reasons for the combination have been set forth in the rejection to claim 5 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 7, the combination renders the limitation obvious, as Ihara et al., relied upon to render obvious the inclusion of a sulfone teaches adding an amount of 0.01-5 wt% (para 0174) (lies within claimed range).  The reasons for the combination have been set forth in the rejection to claim 5 and are incorporated herein but are not reiterated herein for brevity’s sake.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., as applied to claim 1 above, and further in view of US 2016/0141717 (Lee et al.). 
	As to claim 11, Kim et al. teach of providing an additional additive, such as the fluoro carbonate fluoroethylene carbonate (FEC) (para 0073).  
	Kim et al. do not teach of including a fluoro carbonate additive that is selected from 4,4,5-trifluoroethylenecarbonate, 4,4,5,5-tetrafluoroethylenecarbonate, 4-fluoro-5- methylethylenecarbonate, 4-fluoro-4-methylethylenecarbonate, 4,5-difluoro-4- methylethylenecarbonate, 4,4,5-trifluoro-5-methylethylenecarbonate, trifluoromethylethylenecarbonate, and a combination thereof.
	However, Lee et al. teach of including a fluorocarbonate in the electrolyte including in additive amounts (as amounts as little as 1 vol% are recognized; see para 0059).  Fluorocarbonate compounds include fluoroethylene carbonate (FEC), 4,4,5-trifluoroethylenecarbonate, 4,4,5,5-tetrafluoroethylenecarbonate, 4-fluoro-5- methylethylenecarbonate, 4-fluoro-4-methylethylenecarbonate, 4,5-difluoro-4- methylethylenecarbonate, 4,4,5-trifluoro-5-methylethylenecarbonate, trifluoromethylethylenecarbonate, and a combination thereof (para 0054). The substitution of one fluoro-carbonate (such as FEC, recognized by Kim et al. and Lee et al.) with another (such as 44,4,5-trifluoroethylenecarbonate, 4,4,5,5-tetrafluoroethylenecarbonate, 4-fluoro-5- methylethylenecarbonate, 4-fluoro-4-methylethylenecarbonate, 4,5-difluoro-4- methylethylenecarbonate, 4,4,5-trifluoro-5-methylethylenecarbonate, trifluoromethylethylenecarbonate, and a combination thereof, as recognized by Lee et al.) would yield the predictable result of providing a similar function.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute one fluoro-carbonate additive (such as FEC) with another (such as 4,4,5-trifluoroethylenecarbonate, 4,4,5,5-tetrafluoroethylenecarbonate, 4-fluoro-5- methylethylenecarbonate, 4-fluoro-4-methylethylenecarbonate, 4,5-difluoro-4- methylethylenecarbonate, 4,4,5-trifluoro-5-methylethylenecarbonate, trifluoromethylethylenecarbonate, and a combination thereof), as the substitution would yield the predictable result of providing a similar function.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the Revised Tables 3 and 4 (section 14 of the declaration; pp6-7 of the remarks) shows unexpected results regarding improved room-temperature life characteristics and high-temperature characteristics.  Specifically: (1) in revised table 3, examples 1-2 and supplemental example 1 is compared to example 3, comparative example 6, and supplemental comparative examples 2, and (2) in revised table 4, examples 2, 4, and 5 are compared to comparative example 7 and supplemental comparative examples 3-5 (section 15 of the declaration, pp7-9 of the remarks).  
	Examiner respectfully disagrees.  Applicant has not met the burden required by MPEP 716.02 to show unexpected results.  For non-limiting example
Regarding Revised Table 3:
MPEP 716.02(b) requires that Applicant establish that the results are unexpected.  Applicant merely states unexpected results are met without any explanation.  (Note: A different result is not synonymous with an unexpected result.)  It is unsure how the data shown in revised table 3 shows greater than expected results.  For non-limiting example, example 3 lies outside of the claimed invention.  However, it’s life at 25 ºC seems better than the provided examples.  Additionally, the capacity retention rate and resistance increase rate appear to similar to the examples that fall within the examples.  Similarly, Supplemental comparative example 2 also appears to have similar values (when compared to example 1, supplemental example 1, and example 2), such as capacity retention rate, resistance increase rate, and amount of gas occurrence.  It is unsure how any of the differences show unexpected results (for example regarding supplemental comparative example 2, a difference exists, for example in capacity retention rate of 75, as compared to 86 of example 1; however no explanation is provided as to how the results are unexpected, as the difference is only about 10%).
MPEP 716.02(d) requires that the unexpected results are commensurate in scope with the claim, wherein MPEP 716.02(d)(II) specifically states that a sufficient number of tests both inside and outside a claimed range is required to show criticality. The revised table does not provide enough data.  For non-limiting example, what is the difference between a ratio of 0.14 (outside of the claimed range) versus 0.15 (in the claimed range).  Additionally, data appears to be lacking on the upper limit.  No tests occur between 0.54 and 1.08 (regarding the claimed ratio), which is a large range to have no data outside of the claimed range.  For non-limiting example, is there any unexpected results shown between 0.54 (claimed) and 0.55 (non-claimed)?
Regarding Revised Table 4:
MPEP 716.02(b) requires that Applicant establish that the results are unexpected.  Applicant merely states unexpected results are met without any explanation.  (Note: A different result is not synonymous with an unexpected result.)  It is unsure how the data shown in revised table 3 shows greater than expected results.  For non-limiting example, supplemental comparative example 4 lies outside of the claimed invention.  However, it’s life at 25 ºC seems comparable to the provided examples.  Additionally, the capacity retention rate, resistance increase rate, and amount of gas occurrence appear to similar to the examples that fall within the examples. Supplemental comparative example 4 (outside of claimed range) and example 4 (within claimed range) appear to provide similar numerical data (the same except for a slight difference in initial resistance).  Similarly, Supplemental comparative example 3 as well as supplemental comparative example 4 also appears to have similar values (when compared to examples 2, 4, and 5), such as internal resistance, capacity retention rate, resistance increase rate, and amount of gas occurrence.  It is unsure how any of the differences show unexpected results (for example regarding supplemental comparative example 2, a difference exists in amount of gas occurrence exists with respect to example 5 (0.37 compared to 0.27); however no explanation is provided as to how the results are unexpected, as the difference is only about 10%, wherein example 4 (within the claimed range), also provides a value of 0.37).
MPEP 716.02(d) requires that the unexpected results are commensurate in scope with the claim, wherein MPEP 716.02(d)(II) specifically states that a sufficient number of tests both inside and outside a claimed range is required to show criticality. The revised table does not provide enough data.  For non-limiting example, what is the difference between a ratio of 0.7 (outside of the claimed range) versus 0.8 (in the claimed range).  Additionally, data appears to be lacking on the upper limit.  No tests occur between 0.46 and 0.51 (regarding the claimed ratio).  For non-limiting example, is there any unexpected results shown between 0.46 (claimed) and 0.47 (non-claimed)?
Examiner suggests that Applicant review MPEP 716.02 in full regarding the burden that must be met to show unexpected results.  Thus, the arguments are not persuasive, and the rejection of record is maintained.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Ihara et al.) do not cure the deficiencies of the rejection applied to the independent claim (Kim et al.).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
	Regarding claim 11 Applicant argues that the amendments overcome the previously cited claim limitations.
	Examiner submits that in light of the amendments, a new prior art reference is relied upon to render the claim obvious.  Thus the argument is not persuasive, and the rejection set forth is maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759